524 S.E.2d 804 (2000)
Veronica D. ROMIG, On Behalf of Herself and All Others Similarly Situated
v.
JEFFERSON-PILOT LIFE INSURANCE COMPANY.
No. 218A99.
Supreme Court of North Carolina.
March 3, 2000.
McDaniel & Anderson, by L. Bruce McDaniel, Raleigh; and Wolf Haldenstein Adler Freeman & Herz LLP, by David A.P. Brower, pro hac vice, New York, NY, for plaintiff-appellee.
Smith Helms Mulliss & Moore, L.L.P., by James G. Exum, Jr.; Larry B. Sitton; and Robert R. Marcus, Greensboro, for defendant-appellant.
PER CURIAM.
AFFIRMED.